
	
		II
		110th CONGRESS
		2d Session
		S. 3221
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2008
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain acrylic fiber
		  tow.
	
	
		1.Certain acrylic fiber
			 tow
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Acrylic fiber tow (polyacrylonitrile tow) containing by weight
						a minimum of 98 percent acrylonitrile, not more than 30 ppm sodium and from 2
						to 4 percent water, imported in the form of three sub-bundles, each containing
						50,000 filaments and with average filament measuring 1.2 decitex (plus or minus
						0.1) (provided for in subheading 5501.30.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
